Nicotra v Dignam (2019 NY Slip Op 02175)





Nicotra v Dignam


2019 NY Slip Op 02175


Decided on March 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2019

Friedman, J.P., Renwick, Webber, Kahn, Kern, JJ.


8773N 655841/17

[*1] Elisabetta Nicotra, et al., Plaintiffs-Appellants,
vTricia Dignam, et al., Defendants-Respondents.


Brennan Law Firm PLLC, New York (Kerry A. Brennan of counsel), for appellants.
Edmonds & Co., P.C., New York (Neil G. Marantz of counsel), for respondents.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about January 17, 2018, which, inter alia, denied plaintiffs' motion to strike defendants' answer, unanimously affirmed, without costs.
The court properly denied plaintiffs' motion to strike the answer, because plaintiffs failed to demonstrate that a substantial right was prejudiced by the verification that was signed by only one defendant. Moreover, each defendant has submitted an affidavit stating that they adopted the allegations
of the answer that was verified by one defendant with their authorization (see Duerr v 1435 Tenants Corp. , 309 AD2d 607 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2019
CLERK